Exhibit SECURITIES PURCHASE AGREEMENT This Agreement (the "Agreement") is made as of the 11thday of April 2008 by and between Samar Khan (hereinafter referred to as "Seller's Representative"), both on behalf of himself and as a duly authorized representative of each of certain persons listed on Exhibit A (collectively, the "Sellers") who are the record or beneficial owners of shares of capital stock of American Business Holdings, Inc., a Delaware corporation (the "Company"), and Liu Tong (the "Purchaser"). W I T N E S S E T H: WHEREAS, the Sellers are the owners of 1,575,000 shares of common stock, par value $.001 per share ("Common Stock"), of American Business Holdings, Inc. (the "Company"); and WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires to purchase from the Sellers, such shares of Common Stock (the "Shares"), on and subject to the terms of this Agreement; WHEREFORE, the parties hereto hereby agree as follows: 1.Sale of the Shares.
